DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered.
 
Status of Claims
Claims 1-3, 5-14, and 21 are presently under examination. Claim 16 remains withdrawn and claims 4, 15, and 17-20 are withdrawn as set forth in applicant’s response mailed 14 November 2022.
Applicant’s amendments to the claims filed with the response dated 14 November 2022 have overcome the indefiniteness and prior art grounds of rejection of record. These rejections are therefore withdrawn. 
Upon further search and consideration of applicant’s newly amended claims, new art was uncovered and a new grounds of rejection is set forth below.
Applicant’s amendments to the claims have raised new issues of indefiniteness under 35 U.S.C. 112(b) explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “wherein the at least first and second photoactive layers comprise materials chosen from organic photovoltaic, quantum dots, silicon, germanium, III-V semiconductors, kesterite, and perovskite”, but it’s unclear if the recitations of “organic photovoltaic” and “quantum dots” are referencing the organic photovoltaic and PbS quantum dots recited in claim 1 or are meant to refer to additional materials. As such, the scope of claim 14 cannot be determined and is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8, 10-12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2011/0155233), further in view of McMahon et al (US 2013/0048064), and further in view of Wang et al (US 2013/0014813).

Regarding claim 1 Liu discloses a multi-junction photosensitive device (Fig. 1) comprising: 
a first subcell disposed on a reflective substrate ([0020], [0022], Fig. 1 see: solar cell 10 with second active layer 14 on substrate or electrode 12 which can be a metal foil or substrate coated with metal foil (Al Au) which are inherently reflective), wherein the first subcell comprises at least a first photoactive layer (Fig. 1 see: second active layer 14), 
a second subcell disposed on a transparent substrate ([0020], [0022], Fig. 1 see: solar cell 10 with first active layer 16 on a transparent substrate 22), wherein the second subcell comprises at least a second photoactive layer (Fig. 1 see: first active layer 16), wherein the first and second subcells are located between the reflective substrate and the transparent substrate in a stacked configuration (Fig. 1 see: second active layer 14 and first active layer 16 located between substrates 12 and 22); and
wherein the first photoactive layer comprises PbS quantum dots ([0038], Fig. 1 see: second active layer 14 comprises quantum dots including PbS) and the second photoactive layer comprises an organic photovoltaic ([0041] Fig. 1 see: first active layer can include a thin film of a a polymer or polymers, bulk heterojunctions, ordered heterojunctions, a polymer/fullerence blend), 
wherein the first and second photoactive layers absorb different wavelengths of light ([0034]-[0035], Fig. 1 see: active layers 14 and 16 are sensitive/absorb over different wavelengths of light).
Liu does not explicitly disclose wherein the first and second subcells are cold-weld bonded to one another by a metal grid that physically and electrically interconnects the subcells and Liu does not explicitly disclose at least one optical filter layer located between the first and second subcells.
McMahon teaches a multijunction solar cell comprising first and second subcells are bonded to one another by a metal grid that physically and electrically interconnects the subcells (McMahon, [0019], [0021], claim 19 Figs. 1-2 and 5 see: mechanically stacked multijunction solar cell 100 having interfacial metallization grid 130 electrically and physically interconnecting the upper solar cell 150 and lower solar cell 160) and at least one optical filter layer located between the first and second subcells (McMahon, [0026], Fig. 6 see: optically transparent bonding material 480 between the upper solar cell 450 and lower solar cell 460 which can reflect unusable light with a slight air gap thus functioning as a light filter).
Liu and McMahon are combinable as they are both concerned with the field of multijunction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Liu in view of McMahon such that the first and second subcells of Liu are bonded to one another by a metal grid that physically and electrically interconnects the subcells as taught by McMahon (McMahon, [0019], [0021], claim 19 Figs. 1-2 and 5 see: mechanically stacked multijunction solar cell 100 having interfacial metallization grid 130 electrically and physically interconnecting the upper solar cell 150 and lower solar cell 160) and having at least one optical filter layer located between the first and second subcells as taught by McMahon (McMahon, [0026], Fig. 6 see: optically transparent bonding material 480 between the upper solar cell 450 and lower solar cell 460 which can reflect unusable light with a slight air gap thus functioning as a light filter) for the express purposes of physically and electrically connecting the first and second subcells of Liu while filtering unusable light from the second subcell of Liu.
Modified Liu teaches the subcells are bonded by metal-to-metal bonds (McMahon, [0029]) but is silent to the specific type of bond and does not explicitly disclose said first and second solar subcells are cold-weld bonded to one another by said metal grid.
Wang teaches mechanically stacked subcells where first and second solar subcells are cold-weld bonded to one another by a metal grid that physically and electrically connects the subcells (Wang, [0008], [0021], [0023]-[0024] Figs. 1-3 and 7 see: GaInP/GaAs cells 130, 120 are physically and electrically connected to Si solar cell 110 when metal pattern 102b and metal pattern 102a are cold welded together to form metal pattern 102). Wang teaches the resulting connection provides a robust electrical bond between the subcells (Wang, [0008], [0021]).
Modified Liu and Wang are combinable as they are both concerned with the field of mechanically stacked multi-junction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Liu in view of Wang such that the first and second solar subcells of Liu are cold-weld bonded to one another as taught by Wang (Wang, [0008], [0021], [0023]-[0024] Figs. 1-3 and 7 see: GaInP/GaAs cells 130, 120 are physically and electrically connected to Si solar cell 110 when metal pattern 102b and metal pattern 102a are cold welded together to form metal pattern 102) as Wang teaches the resulting connection provides a robust electrical bond between the subcells (Wang, [0008], [0021]).

Regarding claim 5 modified Liu discloses the device of claim 1, wherein the first photoactive layer is located below the second photoactive layer and absorbs light in the near infrared spectrum (Liu, [0023], Figs. 1-2 see: active layer 14 is disposed below the active layer 16 and can be sensitive/absorb in the near infrared region).  

Regarding claim 7 modified Liu discloses the device of claim 1, wherein the first photoactive layer absorbs a range of wavelengths of light spanning 10 nm that is not absorbed by the second photoactive layer (Liu, [0023], [0034]-[0035] see: active layer 14  is sensitive/absorb over wavelengths of light (e.g. infrared) not absorbed by active layer 16 where infrared light is a range of wavelengths of light spanning 10 nm that is not absorbed by active layer 16).

Regarding claim 8 modified Liu discloses the device of claim 1, and McMahon discloses wherein the at least one optical filter layer is wavelength selective (McMahon, [0026], Fig. 6 see: optically transparent bonding material 480 between the upper solar cell 450 and lower solar cell 460 which can reflect unusable light and is thus wavelength selective).

Regarding claim 10 modified Liu discloses the device of claim 1, and McMahon discloses wherein an intermediate metal contact is connected to the metal grid (McMahon, [0019], claim 19 Fig. 1 see: one of bus bars 110, 120 connected to grid metallization 130).  

Regarding claim 11 modified Liu discloses the device of claim 1, wherein the first and second subcells are connected in series (Liu, [0036], Fig. 1 see: active layers 14 and 16 can be connected in series).  

Regarding claim 12 modified Liu discloses the device of claim 10, wherein the first and second subcells are connected in parallel (Liu, [0036], Fig. 1 see: active layers 14 and 16 can be connected in parallel).  

Regarding claim 14 modified Liu discloses the device of claim 1, wherein the at least first and second photoactive layers comprise materials chosen from organic photovoltaic, quantum dots, silicon, germanium, III-V semiconductors, kesterite, and perovskite (Liu, [0038], [0041], Fig. 1 see: active layers 14 and 16 can comprise organic photovoltaic, quantum dots, silicon, germanium, III-V semiconductors).

Regarding claim 21 modified Liu discloses the device of claim 1, and Wang teaches wherein the metal grid comprises a noble metal (Wang, [0019] see: metal for the pattern can be Au, Ag, Pt, Pd).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2011/0155233), in view of McMahon et al (US 2013/0048064), in view of Wang et al (US 2013/0014813) as applied to claim 1, 5, 7-8, 10-12, 14 and 21 above, and further in view of Hsieh (US 2008/0190479).

Regarding claims 2 and 9 modified Liu discloses the device of claim 1, but McMahon does not explicitly disclose wherein the at least one optical filter layer is a Distributed Bragg Reflector or wherein there is no air gap between the first and second subcells.
Hsieh teaches mechanically stacked photovoltaic devices including at least one optical filter layer is a Distributed Bragg Reflector where there is no air gap between the connected first and second subcells (Hsieh, [0025] Fig. 7 see: transparent adhesive layers 742, 752 and 762 can perform as DBR). Hsieh teaches such structures allow selective light reflection or transmission within the mechanically stacked photovoltaic devices (Hsieh, [0025]).
Hsieh and modified Liu are combinable as they are both concerned with the field of tandem photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Liu in view of Hsieh to employ a Distributed Bragg Reflector as taught by Hsieh such that there is no air gap between the first and second subcells (Hsieh, [0025] Fig. 7 see: transparent adhesive layers 742, 752 and 762 can perform as DBR) as the optical filter layer of Liu as employing a Distributed Bragg Reflector design as taught by Hsieh would have amounted the use of a known optical filter layer design in the known environment of tandem photovoltaic devices to achieve the expected result of providing selective light reflection or transmission between the mechanically stacked photovoltaic devices.

Claims 3, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2011/0155233), in view of McMahon et al (US 2013/0048064), in view of Wang et al (US 2013/0014813) as applied to claim 1, 5, 7-8, 10-12, 14 and 21 above, and further in view of Kurtin et al (US 2013/0206219).

Regarding claim 3 modified Liu discloses the device of claim 1, and although Liu discloses an embodiment with a third subcell comprising a third photoactive layer disposed above the second subcell (Liu, [0042], Fig. 2 see: active layer 124 disposed above active layer 116), Liu does not explicitly disclose said third subcell disposed on an additional transparent substrate and comprising at least a third photoactive layer and at least one additional optical filter layer located between the second and third subcells.
However, Kurtin teaches multijunction solar cell embodiments having a third subcell disposed on a transparent substrate and comprising at least a third photoactive layer and at least one additional optical filter layer located between the second and third subcells (Kurtin, [0086]-[0087], Figs. 10 and 11 see: third photovoltaic cells 22c with optical interlayer 110 between cells 22c and 22a and optical interlayer 110b between cells 22c and 22b). Kurtin teaches this additional mechanically stacked subcell with optical filter layer allows for better optimization in balancing and light absorption in the stacked subcells while avoiding the absorption losses of tunnel junctions in monolithically stacked subcells (Kurtin [0135]-[0138]). 
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Liu in view of Kurtin to further comprise the third subcell disposed on a transparent substrate and comprising at least a third photoactive layer as taught by Kurtin and at least one additional optical filter layer located between the second and third subcells as taught by Kurtin (Kurtin, [0086]-[0087], Figs. 10 and 11 see: third photovoltaic cells 22c with optical interlayer 110 between cells 22c and 22a and optical interlayer 110b between cells 22c and 22b) as such a mechanically stacked subcell configuration with optical filter layer allows for better optimization in balancing and light absorption in the stacked subcells while avoiding the absorption losses of tunnel junctions in monolithically stacked subcells (Kurtin [0135]-[0138]).

Regarding claim 6 modified Liu discloses the device of claim 1, and although Liu disclose in Fig. 1 wherein the second photoactive layer is located above the first photoactive layer, Liu does not explicitly disclose  wherein the second photoactive layer absorbs light in the ultraviolet spectrum.
Kurtin teaches a multijunction solar cell where a second photoactive layer disposed above a first photoactive layer absorbs in the ultraviolet spectrum (Kurtin, [0081] see: upper cells 22a optimized for absorption in the UV through VIS/IR range).
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Liu in view of Kurtin such that the second photoactive layer of Liu absorbs in the ultraviolet spectrum as taught by Kurtin (Kurtin, [0081] see: upper cells 22a optimized for absorption in the UV through VIS/IR range) for the purpose of increasing the spectrum light that can be utilized for photovoltaic conversion.
  
Regarding claim 13 modified Liu discloses the device of claim 3, and Kurtin further teaches where multijunction solar subcells can have individual groups of subcells wired in series, parallel or a combination thereof to optimize the electrical output (paras [0122], [0235], [0248], claim 6). Kurtin teaches wherein at least one group of individual subcells is connected in series (Fig. 22 see: a-Si subcell #1 and a-Si subcell #2 are connected in series through tunnel junction 360) and at least one group of individual subcells is connected in parallel (Fig. 22 see: a-Si subcell #1 and a-Si subcell #2 are connected in parallel with bottom cell #3).



Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-14, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726